NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

OSCAR EDUARDO SOTO-TERRONES,                    No.    17-70797

                Petitioner,                     Agency No. A205-526-421

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**


Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Oscar Eduardo Soto-Terrones, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals' order dismissing his appeal from an

immigration judge's (“IJ”) decision denying his motion for a continuance. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a continuance. Ahmed v. Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). We deny the

petition for review.

      The agency did not abuse its discretion in denying Soto-Terrones’s request

for an additional continuance for lack of good cause. See 8 C.F.R. § 1003.29;

Ahmed, 569 F.3d at 1012 (factors considered in determining whether the denial of

a continuance constitutes an abuse of discretion include the nature of the evidence

excluded and the number of continuances previously granted); Singh v. Holder,

638 F.3d 1264, 1274 (9th Cir. 2011) (“[T]he IJ [is] not required to grant a

continuance based on . . . speculations.”).

      PETITION FOR REVIEW DENIED.




                                          2                                   17-70797